267 F.2d 41
Sebastian Jessie MIRELEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 17501.
United States Court of Appeals Fifth Circuit.
May 21, 1959.

Sebastian Jessie Mirelez, in pro. per.
Dan Kennerly, Asst. U. S. Atty., William B. Butler, U. S. Atty., Houston, Tex., for appellee.
Before RIVES, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The appellant was convicted on both counts of a two-count indictment charging failure to register as a narcotics violator when crossing the border in violation of 18 U.S.C.A. § 1407. The district court denied the appellant's motion, brought under 28 U.S.C.A. § 2255, to vacate the sentence. We find the appellant's contentions to be without merit. The judgment of the district court is


2
Affirmed.